Duckworth, Chief Justice.
The exception here is to a judgment discharging a rule nisi issued by the Judge of the Superior Court of Macon County on the address of two-thirds of the grand jury of that county, under Code § 32-905, on charges of inefficiency of certain named members of the Macon County Board of Education. The Supreme Court is without jurisdiction of the matter, under Code (Ann.) § 2-3704, and the case must be transferred to the Court of Appeals. Code (Ann.), § 2-3708; Goodwyn v. Roop, 181 Ga. 327 (182 S. E. 4); Bell v. Bell, 193 Ga. 291 (18 S. E. 2d, 473); Wilson v. State Highway Dept. of Ga., 208 Ga. 510 (67 S. E. 2d, 578); Putnam v. Sewell, 209 Ga. 28 (70 S. E. 2d, *524462); Jarrad v. Wildes, 209 Ga. 282 (71 S. E. 2d, 549); McGill v. State of Ga., 209 Ga. 282 (71 S. E. 2d, 548).
No. 18081.
Argued January 13, 1953
Decided February 9, 1953.
Wingate Dykes, Solicitor-General, A. C. Felton III, John S. Averill Jr., Chas. J. Bloch and Charles Burgamy, Solicitor-Gen-, eral, for plaintiff in error.
S. M. Mathews, Garland Byrd, Jared Bull, Scott Williams and S. H. Dykes, contra.

Transfened to the Court of Appeals.


All the Justices concur, except Atkinson, P. J., and Wyatt, J., not participating.